Citation Nr: 1715355	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  08-30 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for depressive disorder.  

2.  Entitlement to an increased disability rating in excess of 10 percent for post traumatic complex partial seizure disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1984. 

The claim for a TDIU comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In October 2014, the Board denied the issue of entitlement to an increased evaluation in excess of 10 percent, to include on an extraschedular basis, for posttraumatic complex partial seizure disorder ("seizure disorder") and remanded the issue of entitlement a TDIU.  

In a March 2013 statement, the Veteran requested a "Court Hearing."  The Board explained in its October 2014 decision why his request for a second hearing was denied.  No further argument as to why a second hearing is warranted has been submitted since that time.  Thus, the request remains denied.  See 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. §§ 19.3, 20.1304 (2014); Cook v. Snyder, 28 Vet. App. 330, 342 (U.S. 2017).

Now on appeal is a May 2016 rating decision denying (1) an increased rating for depressive disorder and (2) an increased rating for post traumatic complex partial seizure disorder.  That May 2016 rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2016) for the limited purpose of remanding the issue for a statement of the case (SOC).  

The issue of entitlement to an increased rating for traumatic brain injury (TBI) was raised by the Veteran in a March 2017 VA Form 21-0958, Notice of Disagreement (NOD).  In April 2017, the RO sent him a letter informing him that he must complete, sign, and return a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits in order to begin processing the claim.  At present, the Veteran has not returned the form, and that issue has not otherwise been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The claims for increased ratings for depressive disorder and post traumatic complex partial seizure disorder were denied in a May 2016 rating decision.  The Veteran, through his representative, filed a notice of disagreement (NOD) in March 2017.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand the claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

As to the claim for a TDIU, the Board notes that it generally may not be awarded during any time period in which the Veteran's earned income met or exceeded the poverty threshold (except in some cases of employment in a protected work shop or a family business).  See 38 C.F.R. § 4.16(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) has also recently held that when adjudicating this question the Board must take into account whether the claimant's employment is in a protected work shop or a family business. 

However, from the existing record the Board is unable to answer these questions because the Board cannot determine his earned income from his private business activities.  Specifically, the evidence developed since the Board's last remand includes VA medical records indicating that he continues to own and work in his own funeral home.  For instance, several records, such as a January 2015 Urology consultation, state that the Veteran "runs 2 funeral homes with his 3 grown children."  Likewise, a May 2015 VA Social Work note reports that the Veteran was the owner of a funeral home and his children "work at the funeral home," At that time, "[h]e talked about providing funerals at a reasonable cost and he sees this as a service to the community."  In this context, he "stated that he is "'too busy' to become depressed."  In comparison, he reported during an April 2016 VA examination that his daughter owned the funeral home and "[h]e would spend time 'in the office, answer the phone sometimes in the office.'"  Moreover, the Veteran's account to the April 2016 VA examiner (that his daughter owned the funeral home) is inconsistent with his May 2015 statements that he owned the business and his children worked there.  His statements to the VA examiner are not entirely inconsistent with his earlier accounts, however, to the extent that it is entirely plausible that he owned and ran the funeral home(s) while only spending time in the office "sometimes."  It is also possible that he reduced his activities between May 2015 and April 2016 and, also possibly, divested his ownership stake in the business.  

At present, however, there has been no specific evidentiary development to determine the income derived from the Veteran's ownership and work at the funeral home(s) for any of the years in question.  The Veteran has not supplied this information.  Instead, he has written in his VA Forms 21-8940 that he had no earnings from employment during the last five years.  This appears to be inaccurate, however, to the extent he has at least maintained part-time employment in the business.  Accordingly, the Board finds that a remand is necessary to obtain this information before proceeding to the next question concerning whether the Veteran's service-connected disabilities impacted his employability. 

Second, remand of the TDIU claim is necessary in light of the pending appeals for higher ratings for his service-connected disabilities.  Those claims may impact whether he meets the schedular criteria for award of a TDIU under § 4.16(a).  Further, the claims file shows that the RO requested in April 2017 a new VA examination for his TBI disability.  This examination has not yet been conducted, but is consistent with his claim for an increase for that disability, which is also an intertwined issue.  As the issues are intertwined, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding treatment records.  See 38 U.S.C.A. § 5103A (b) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  Issue the Veteran an SOC with respect to the claims for increased ratings for depressive disorder and post traumatic complex partial seizure disorder.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

4.  Contact the Veteran and ask that he report all income from any source, including ownership and employment in his funeral home(s), during the years he is claiming a TDIU.  This should include asking the Veteran to submit copies of his tax returns during the relevant period along with a statement that the copies are exact duplicates of the returns he filed with the IRS. 

Take all action needed, such as contacting the Internal Revenue Service, to verify the Veteran's earned income during the years claimed.  

5.  After resolving all pending appeals for increased ratings and after completing all actions set forth above, plus any further action needed as a consequence of the development completed in paragraph 2 above, readjudicate the remanded claim for a TDIU with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

The above adjudication should specifically include whether the criteria for referral of the claim to the Director, Compensation Services for extra-schedular consideration have been met under 38 C.F.R. § 4.16(b) (2016).

If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

